Relator has appealed from an order of the County Court of Clinton County dismissing a writ of habeas corpus. On October 19, 1943, the appellant was convicted of rape in the first degree and sentenced by the County Court of Cortland County to imprisonment for not less than ten nor more than fifteen years. He was received in a State prison October 22, 1943, and was thereafter transferred to the Dannemora State Hospital where he is now detained. The transfer was made pursuant to section 383 of the Correction Law. Relator’s sole contention is that the prison officials acted illegally in making the transfer. Order affirmed. All concur.